                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


STERLING COMPUTERS CORP.,                            4:19-CV-04137-KES

                    Plaintiff,

       vs.                                    ORDER GRANTING MOTION TO
                                                 DISMISS AS TO KELYN
BILLIE JO FLING and KELYN                           TECHNOLOGIES
TECHNOLOGIES, L.L.C.,

                    Defendants.


      Plaintiff, Sterling Computers Corp., filed this action for injunctive relief

and damages caused by the alleged tortious conduct of defendants, Billie Jo

Fling and Kelyn Technologies, L.L.C. Docket 1. Kelyn now moves to dismiss for

lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2).

Docket 18. For the following reasons, the court grants Kelyn’s motion to

dismiss.

                                      FACTS

      Sterling is a corporation incorporated in California with its principal

place of business in North Sioux City, Union County, South Dakota.

Docket 1 ¶ 1. It provides information technology services to the federal

government, state and local governments, and other clients. Id. ¶ 9. Sterling

holds “strategic relationships” with federal agencies and “over 1,800

manufacturers of IT hardware, software, and solutions.” Id. ¶ 11. It uses
Salesforce, a sales contact and pipeline database, to manage its client contact

information, notes and information on bids it has submitted, and current bids.

Id. ¶ 18. The information contained in the Salesforce database holds great

economic value for Sterling. Id. ¶ 23. The names of clients and bid information,

if obtained by competitors, could allow those competitors to engage in unfair

competition by undercutting Sterling’s bids. Id. ¶ 25. Finally, the information

contains sensitive information about United States’s military projects. Id. ¶ 26.

Sterling’s federal government customers entrust it to keep this information

secure and confidential. Id. Sterling closely guards the proprietary information

held in its Salesforce database and takes steps to protect it from disclosure.

See id. ¶¶ 27, 28, 30, 34.

      Billie Jo Fling, non-moving defendant, began working for Sterling in April

of 2011 as an account manager. Id. ¶ 36. Fling received and signed a non-

competition and non-disclosure agreement with Sterling as part of her

employment. Id. ¶¶ 38-39, 42-43, 44, 45. Sterling alleges that as a salesperson,

Fling had access to Sterling’s Salesforce database and the confidential

information it contained. Id. ¶ 46. She worked closely with numerous federal

government clients and thus had access to those clients’ confidential

information in the Salesforce database. Id. ¶ 47. On or around November 20,

2018, Fling quit her position with Sterling. Id. ¶ 50.

      In or around January of 2019, Fling began working at Kelyn. Id. ¶ 54.

Kelyn is a limited liability company incorporated in Colorado with its principal




                                         2
place of business in Parker, Colorado, and is Sterling’s competitor. Id. ¶¶ 3, 54.

On or around May 22, 2019, Sterling learned that Fling was “rendering sales

services for Sterling customers with whom she had actual contact while

employed by Sterling[.]” Id. ¶ 55. Sterling alleges that Fling “is using Sterling’s

confidential information to improperly solicit Sterling customers with whom

she had actual contact while employed with Sterling[.]” Id. ¶ 56. Sterling also

alleges that “Kelyn was aware when it hired Fling that Fling’s former employer

was Sterling, and that she possessed valuable information regarding Sterling

customers that could be used to Kelyn’s benefit.” Id. ¶ 58. Kelyn referenced

specific accounts Fling oversaw at Sterling on its website. Id. ¶¶ 58-59.

      On or around May 30, 2019, after it learned about Fling’s alleged use of

its confidential information, Sterling reminded Fling of her obligations under

Sterling’s employee handbook and non-compete agreement. Id. ¶ 60. It also

informed Kelyn of “Fling’s and Kelyn’s obligations to not interfere with Fling’s

agreements with Sterling and to not improperly use Sterling’s confidential

information.” Id. ¶ 61. Kelyn responded on June 24, 2019. Id. ¶ 63. According

to Sterling, Kelyn received, and continues to receive, “a benefit from Fling’s

improper solicitation and rendering sales services for Sterling customers with

whom Fling had actual contact while employed at Sterling.” Id. ¶ 64.

      Sterling filed suit against Kelyn and Fling on August 6, 2019. Id.; see

Docket 1. Sterling alleged several claims against Kelyn. Id. at ¶¶ 82-92, 93-102,

103-108, 109-116, 117-122, 123-127. It asserted that personal jurisdiction

over Kelyn exists in South Dakota under Calder v. Jones, 465 U.S. 783 (1984),


                                         3
“because [Kelyn] engaged in intentional and tortious conduct expressly and/or

uniquely aimed at Sterling, which is a South Dakota corporation.” Docket 1 ¶

7.

      The court granted limited jurisdictional discovery regarding Kelyn’s

motion to dismiss. Docket 46. After completing discovery, Sterling filed

supplemental jurisdictional facts detailing Kelyn’s contacts with South Dakota

that Sterling alleges render Kelyn subject to personal jurisdiction in the state.

Docket 61. The supplemental facts state that on March 20, 2018, Kevin

Cronin, Kelyn’s Vice President of Sales, received Fling’s resume and cover letter

from Mike Kuhn, a former Sterling employee. Id. ¶ 1. Sterling alleges that the

resume contained its confidential information, including revenue numbers and

business opportunities attributable to Fling. Id. ¶ 4. The facts do not state

where Kuhn was located when he sent Fling’s resume to Kelyn. See id. ¶¶ 1, 4.

      In June of 2018, Fling reached out to Cronin to ask whether Kelyn was

hiring. Id. ¶ 2. Cronin informed her that Kelyn was not. Id. In October of 2018,

Fling again contacted Cronin. Id. ¶ 3. Cronin informed her that Kelyn may have

an open position in December. Id. Fling’s last day of employment with Sterling

was November 20, 2018. Docket 1 ¶ 50. Fling again contacted Cronin in

December of 2108 to ask about the position. Docket 61 ¶ 5. Kelyn planned to

have a position open in January of 2019, so it began interviewing and

negotiating employment with Fling. Id. During negotiations, Fling forwarded to

Cronin her email correspondence with Sterling about her covenant not to

compete. Id. ¶ 6.


                                        4
Cronin passed the information along to others within Kelyn. Id. The

jurisdictional facts do not allege that Fling resided in South Dakota during the

negotiation process or that Kelyn reached out to her in South Dakota or

elsewhere. See id. ¶¶ 2-10.

      Sterling also alleges that Kelyn had “numerous” other contacts with

entities in South Dakota. Id. ¶¶ 11-40. These other contacts include a business

deal between Kelyn and a United States Geological Survey (USGS) data center

located near Sioux Falls. Id. ¶¶ 11-26. As a part of the business relationship

with the USGS data center, Kelyn sent around 180 emails to USGS employees

in South Dakota and received around the same number between 2012 and

2019. Id. ¶¶ 20-21. Cronin also traveled to Sioux Falls in 2013 and presented a

three-hour proposal. Id. ¶ 11. Kelyn received two direct orders from the USGS

data center, totaling around $6,200. Id. ¶¶ 15-16. Sterling does not allege that

the present cause of action relates to Kelyn’s relationship with the USGS data

center.

      Kelyn’s contacts with entities in South Dakota also include calls and

emails its employees made to Sterling’s employees in September of 2019.

Id. ¶¶ 27-40. Sterling and Kelyn jointly explored business opportunities, and

Cronin was introduced to a Sterling employee via email regarding a request for

a price quotation on one of Kelyn’s products. Id. ¶ 29. Kelyn prepared a quote

for Sterling for the product. Id. ¶ 30. The quote had Fling’s name on it. Id.

Sterling does not allege that the proposed joint business venture between

Sterling and Kelyn relates to the present cause of action.


                                        5
                               LEGAL STANDARD

      On review of a Rule 12(b)(2) motion to dismiss, facts are viewed in the

light most favorable to the plaintiff. K-V Pharm. Co. v. J. Uriach & CIA, S.A., 648

F.3d 588, 592 (8th Cir. 2011) (citing Digi-Tel Holdings, Inc. v. Proteq Telecomms.

(PTE), Ltd., 89 F.3d 519, 522 (8th Cir. 1996)). The court may consider

pleadings, affidavits, and exhibits in support of or in opposition to the motion.

Id. In order to defeat a Rule 12(b)(2) motion based solely on affidavits and

written evidence, the plaintiff has the burden of making a prima facie showing

of personal jurisdiction. Id. at 591-92.

                                  DISCUSSION

      Federal courts may assume personal jurisdiction over out-of-state

defendants in a diversity case “ ‘only to the extent permitted by the long-arm

statute of the forum state and by the Due Process Clause.’ ” Id. at 592 (quoting

Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1073 (8th Cir. 2004)). Because

South Dakota’s long-arm statute confers jurisdiction to the fullest extent

allowed by the Due Process Clause, the evaluation requires only a

determination of whether the assertion of personal jurisdiction comports with

due process under the Fourteenth Amendment. Larson Mfg. Co. of S.D. v. Conn.

Greenstar, Inc., 929 F. Supp. 2d 924, 926 (D.S.D. 2013) (citing Dakota Indus.,

Inc. v. Ever Best Ltd., 28 F.3d 910, 915 (8th Cir. 1994)). The Supreme Court

has established that a court may only exercise personal jurisdiction over an

out-of-state defendant in cases where the defendant has “minimum contacts

with [the State] such that the maintenance of the suit does not offend


                                           6
traditional notions of fair play and substantial justice.” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011) (alteration in original)

(internal quotations omitted).

      The sufficiency of a defendant’s contacts are analyzed under five factors:

“(1) the nature and quality of contacts with the forum state; (2) the quantity of

such contacts; (3) the relation of the cause of action to the contacts; (4) the

interest of the forum state in providing a forum for its residents; and (5) the

convenience of the parties.” Burlington Indus., Inc. v. Maples Indus., Inc., 97

F.3d 1100, 1102 (8th Cir. 1996). “The first three factors are primary factors,

and the remaining two factors are secondary factors.” Johnson v. Arden, 614

F.3d 785, 794 (8th Cir. 2010). The third factor under the Eighth Circuit test

distinguishes between whether jurisdiction is specific or general. Id. A

plaintiff’s assertion of personal jurisdiction over a defendant in a particular

forum must fall into one of two categories: general or specific. Daimler AG v.

Bauman, 571 U.S. 117, 126-27 (2014).

I.    General Jurisdiction

      General jurisdiction permits a court to hear “any and all” claims against

a party in a particular forum. Goodyear, 564 U.S. at 919. General jurisdiction

allows personal jurisdiction over defendants where their contacts with the

forum state are not necessarily related to the issue at stake in the lawsuit.

Arden, 614 F.3d at 794. General jurisdiction over a corporation exists where

the corporation’s affiliations with the forum are sufficiently “ ‘continuous and

systematic’ . . . ‘as to render [it] essentially at home in the forum State.’ ”


                                          7
Viasystems, Inc. v. EMB-Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 595

(8th Cir. 2011) (internal quotations omitted).

      Here, Sterling alleges that Kelyn has “[n]umerous [c]ontacts with South

Dakota” that render it subject to general personal jurisdiction in South Dakota.

Docket 61 ¶¶ 4-40; Docket 36 at 17 n.4. Sterling states that Cronin travelled to

South Dakota to conduct business with the USGS data center located near

Sioux Falls. Docket 61 ¶ 11. Cronin spent one night in Sioux Falls during that

trip. Id. Kelyn received two orders from the USGS data center, totaling $6,200.

Id. ¶¶ 15-16. Kelyn employees have sent 172 emails to the data center’s

employees since 2012 and have received around 180 emails from the data

center’s employees in the same time period. Id. ¶¶ 20-21. In September of

2019, Kelyn executives called and emailed Sterling employees who were located

in South Dakota about a business opportunity unrelated to the USGS data

center. Id. ¶¶ 28-29. Sterling alleges Kelyn pursued a number of other business

opportunities with Sterling. Id. ¶ 38.

      Kelyn’s contacts with South Dakota do not rise to a level that is sufficient

to confer general personal jurisdiction over it here. Even if Kelyn did, as

Sterling alleges, have a substantial business relationship with the USGS data

center, the existence of one customer in South Dakota does not render Kelyn

“at home” here. Further, Sterling has not alleged that Kelyn and Sterling ever

actually finalized a business endeavor together. Thus, Kelyn’s email and phone

correspondence with Sterling in September 2019 is far from establishing

“continuous and systematic” contacts between Kelyn and South Dakota.


                                         8
Viasystems, Inc., 646 F.3d at 595. Kelyn does not have an office or any

employees based in South Dakota. Kelyn’s contacts with South Dakota do not

meet the “higher due-process threshold” required to assert general jurisdiction.

Id. Thus, if personal jurisdiction exists over Kelyn in South Dakota, it must be

based on specific jurisdiction related to this cause of action.

II.   Specific Jurisdiction

      Specific jurisdiction permits a court to assert authority over an out-of-

state defendant when the cause of action arises from or relates to the

defendant’s actions within that forum state. Fastpath, Inc. v. Arbela Techs.

Corp., 760 F.3d 816, 820 (8th Cir. 2014) (citing Miller v. Nippon Carbon Co.,

Ltd., 528 F.3d 1087, 1091 (8th Cir. 2008)). Courts may assert specific

jurisdiction when the defendant is shown to have purposefully availed itself of

the benefits and protections of the forum state, such that the defendant could

“reasonably anticipate being haled into court there.” World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980). The defendant may not be haled

into a forum based on “ ‘random, fortuitous, or attenuated’ contacts”, or

contacts arising from the unilateral actions of a third party. Walden v. Fiore,

571 U.S. 277, 286 (2014) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985)). The defendant’s intentional conduct must form the contacts

to the forum; the plaintiff cannot be the only link between the two. Id.

      A defendant’s tortious conduct directed at a plaintiff located in the forum

state may constitute sufficient contacts to confer specific jurisdiction in the

forum state when the circumstances show that the defendant may “reasonably


                                         9
anticipate being haled into court [in the forum state][.]” Calder v. Jones, 465

U.S. 783, 790 (1984) (internal citation omitted). While “ ‘mere untargeted

negligence’ ” cannot support jurisdiction, “ ‘intentional, and allegedly tortious,

actions’ aimed expressly at the forum state” may. Dakota Indus., Inc. v. Dakota

Sportswear, Inc., 946 F.2d 1384, 1390 (8th Cir. 1991) (quoting Calder, 465 U.S.

at 789). Under this rule, the plaintiff must show that the defendant knew that “

‘the brunt of the injury would be felt by [the plaintiff] in the State in which [the

plaintiff]’ ” resides and that the plaintiff “intentionally targeted the forum state.”

Steinbuch v. Cutler, 518 F.3d 580, 586 (8th Cir. 2008) (quoting Calder, 465

U.S. at 789-90). The Calder “effects” test requires that the plaintiff make a

prima facie showing that the defendant’s actions “(1) were intentional, (2) were

uniquely or expressly aimed at the forum state, and (3) caused harm, the brunt

of which was suffered—and which the defendant knew was likely to be

suffered—[in South Dakota].” Johnson, 614 F.3d at 796 (internal quotation

omitted). The Eighth Circuit has “construe[d] the Calder effects test narrowly.”

Id. “[A]bsent additional contacts, mere effects in the forum state are insufficient

to confer personal jurisdiction.” Id.

      Here, Sterling has failed to allege such additional contacts. Sterling rests

its jurisdictional argument on the fact that its principal place of business is in

North Sioux City, South Dakota. Thus, it argues that the effects of Kelyn’s

alleged tortious behavior were felt in South Dakota, satisfying the Calder test.

But Sterling’s supplemental jurisdictional discovery does not reveal the

“additional contacts” required to satisfy the Eighth Circuit’s interpretation of


                                         10
Calder. Sterling alleges it received Fling’s resume and cover letter from a former

Sterling employee, but does not state if that employee was based in South

Dakota or even if Kelyn reached out to the former employee to solicit the

resume. Docket 61 ¶ 1. The facts show that Fling repeatedly reached out to

Kelyn for employment, not the other way around. Id. ¶¶ 2, 3, 5. And Sterling

has not shown that during the employment negotiations, Kelyn reached out to

South Dakota in any meaningful way, or even knew Sterling was based in

South Dakota when it hired Fling. Fling, a citizen and resident of Nebraska,

was not in South Dakota at the time she contacted Kelyn. Sterling may have

learned that Sterling was based in South Dakota if it inspected the non-

compete agreement between Fling and Sterling in December 2018. Id. ¶ 6. But

this happened after Fling terminated her employment with Sterling and the

conclusion is speculative, was not raised by Sterling, and does not support an

argument that Kelyn’s actions were “uniquely or expressly aimed” at South

Dakota. Johnson, 614 F.3d at 796.

      Finally, Sterling bases much of its jurisdictional argument on Dakota

Industries. But that reliance is misplaced. In that case, the defendant sold

sportswear emblazoned with a trademark that the South Dakota-based plaintiff

argued infringed on its own mark. Dakota Indus., Inc., 946 F.2d at 1386. The

plaintiff successfully alleged facts to support personal jurisdiction in South

Dakota by showing that, in addition to the plaintiff’s headquarters being in

South Dakota, the defendant’s goods bearing the infringing mark were sold in

South Dakota. Id. at 1391. The record also showed that in at least one


                                        11
instance, the defendant shipped its infringing goods directly to South Dakota.

Id.

      The facts in Dakota Industries constitute “additional contacts” compared

with Kelyn’s contacts with South Dakota here. And the Dakota Industries court

acknowledged that the facts there were not an obvious case in which

jurisdiction existed under Calder, but rather were in the middle of the

spectrum. Id. Finally, since its holding in Dakota Industries, the Eighth Circuit

has made clear that the Calder test is to be construed narrowly. Johnson, 614

F.3d at 796-97 (“We construe the Calder effects test narrowly . . . .”). Kelyn’s

contacts with South Dakota are fewer and less targeted than those of the

defendant in Dakota Industries. Thus, Sterling has not alleged facts showing

sufficient minimum contacts between Kelyn and South Dakota such that

personal jurisdiction may be exercised over Kelyn here.

                                   CONCLUSION

      Sterling has not shown that Kelyn had sufficient contacts with South

Dakota to support either general or specific personal jurisdiction here, as is

required under the third prong of the Eighth Circuit’s five-factor test for

personal jurisdiction. Kelyn’s contacts with South Dakota are not so extensive

as to render it “at home” in South Dakota to confer general jurisdiction. And its

contacts with South Dakota relating to this controversy do not satisfy the

Eighth Circuit’s interpretation of the Calder effects test for specific jurisdiction.

Thus, it is




                                         12
      ORDERED that defendant Kelyn Technologies’ motion to dismiss without

prejudice (Docket 18) is granted.

      Dated December 18, 2019.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                     13
